DETAILED ACTION
This office action is in response to amendments filed on 1/26/2022. Claims 1-3, 5-20 are amended. Claim 4 is cancelled.  Claim 21 is new. The amendments overcome the U.S.C 101 rejections. Claims 1-3, and 5-21 are rejected in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 1/26/2022 are being considered by the examiner. In light of the amendments made to claims 1, 11 and 16, the U.S.C 101 rejections for claims 1-20 are withdrawn. The arguments raised on pages 9 and 10 are moot as new references are used for rejection.
Claims 1-3, and 5-21 are rejected in this office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 6, 10-12, 14-16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US20150347900 Al), in further view of Jones (US 20200410506 A1).
Bell was applied in the previous Office Action.
With respect to claim 1 Bell teaches receiving a question and a proposed response that is generated by a virtual assistant associated with an application (¶ [0005]According to embodiments of the present invention, in a system for knowledge system management, the system includes: a processor; and a memory coupled to the processor, wherein the memory has stored thereon instructions that, when executed by the processor, cause the processor to: receive a question from a customer; determine whether to not the question satisfies a first criterion for obtaining an automated response to the question);
 prior to outputting the proposed response, evaluating, in real time [[by the application using a machine learning classification model and when executed by one or more processors]], the proposed response in a context of the real-time conversation to determine if the virtual assistant is incapable of answering the question (¶ [0052] The knowledge management system 114 additionally facilitates routing the communication with the electronic device 104 to a live human agent of the business 110, depending on the question asked by the customer 106, the contextual information confidence level of a response provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent);
upon determining that the virtual assistant is incapable of answering the question, switching, by the application, from designating the virtual assistant to designating a non-virtual assistant to answer the question, after which the question is answered (¶ [0084] Thus, in order to determine whether to forward the question to the knowledge system at block 406, the knowledge management system 114 may evaluate the question and the contextual information and compare the question and contextual information with information stored in memory to determine whether the question, in view of the contextual information, is established as a question to not send to the knowledge system. In some embodiments, such escalation to a live agent may be transparent from the perspective of the customer such that the customer is not aware that he or she is communicating with a non-human prior to escalation, and is not aware of the transition to a live human.)
Bell fails to explicitly disclose but Jones teaches using a machine learning classification model to evaluate candidates of the response (Jones: ¶ [0032] “According to at least one embodiment, the present invention may evaluate the responses of customer representatives and a customer's satisfaction with the customer representative's response. A trained machine learning model (i.e., a success model) may take as input historical chat transcript data. The success model may be semi-supervised and may not include labeling of the historical chat transcript data. The success model may only require an intent and entity classifier to be trained on the historical chat transcript data…”).


With respect to claim 5 Bell does not explicitly disclose  but  Jones  recites the machine learning classification model comprises at least one of a neural network and a support vector machine (¶ [0060] The one or more other machine learning models may be classification models such as Logistic Regression or Support Vector Machine (SVM), among others, which may evaluate each dimension (i.e., customer intent, business priority) associated with the customer's question.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell in view of Jones such the machine learning classification model comprises at least one of a neural network and a support vector machine in order to improve the effectiveness of automated customer representative tools ([0030], Jones)

With respect to claim 6 Bell teaches further comprising continuously monitoring the real-time conversation and storing the real-time conversation in a chat log. (¶ [0081] Additionally, the topic trend of a series of questions may be inferred, at block 404, based on the substance of the questions collectively, even though the intent of the customer may not be obvious when looking at a single question in isolation. By monitoring a series of questions, the knowledge management system 114 may determine that the topic trend of the questions implies an intent or interest on the part of the customer to take an action that would be contrary to the business objectives of the business 110.)

With respect to claim 10 Bell teaches wherein evaluating the proposed response comprises: 
, associated with the question, from a pre-defined configuration ([0071] According to some embodiments customer may engage in chat communications with the knowledge management system 114 by way of a chat communication interface until it is appropriate, according to the business interests of the business 110 (for example, when the confidence level of a response [determines priority] provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent. Such escalation to a live agent may be performed transparently, such that the customer is unaware that he or she is initially communicating with the knowledge management system 114 prior to the escalation to the live agent and is unaware of the transition to the live agent”); and 
determining an urgency of the real-time conversation from a quality of the real- time conversation (¶ [0081] By monitoring a series of questions, the knowledge management system 114 may determine that the topic trend of the questions implies an intent or interest on the part of the customer to take an action that would be contrary to the business objectives [the urgency is higher]... Based on the series of questions, the knowledge management system 114 may determine that the customer is considering cancelling their service [higher probability of dissatisfaction]and/or switching to a competitor's service, and that, rather than answering all of the questions, the business interests of the business 110 would be better served by routing the communication to a human agent...);

With respect to claim 11 Bell  teaches a user interface configured to receive a question and provide a corresponding answer; (¶ [0005] According to embodiments of the present invention, in a system for knowledge system management, the system includes: a processor; and a memory coupled to the processor, wherein the memory has stored thereon instructions that, when executed by the processor, cause the processor to: receive a question from a customer; determine whether to not the response to the question; [Figure 3B shows a GUI for question]);
 a virtual assistant, coupled to the user interface, to generate a proposed response to the question (¶ [0059] According to one exemplary embodiment of the invention, the switch 212 is coupled to an interactive media response (IMR) server 234, which may also be referred to as a self-help system, virtual assistant, or the like); and
a conversation evaluator, coupled to the virtual assistant and to the user interface, configured to:
prior to outputting the proposed response, evaluating, in real time [[by the application using a machine learning classification model and when executed by one or more processors]], the proposed response in a context of the real-time conversation to determine if the virtual assistant is incapable of answering the question (¶ [0052] The knowledge management system 114 additionally facilitates routing the communication with the electronic device 104 to a live human agent of the business 110, depending on the question asked by the customer 106, the contextual information related to the question, and/or the response provided by the knowledge system 122, and ¶ [0071] According to some embodiments customer may engage in chat communications with the knowledge management system 114 by way of a chat communication interface until it is appropriate, according to the business interests of the business 110 (for example, when the confidence level of a response provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent [review by HA]);
determine if the virtual assistant is incapable of answering the question (¶ [0071] According to some embodiments customer may engage in chat communications with the knowledge management system 114 by way of a chat communication interface until it is appropriate, according to the business interests of the business 110 (for example, when the confidence level of a response provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent [review by HA], and [0052] The knowledge management system 114 additionally facilitates routing the communication with the electronic device 104 to a live human agent of the business 110, depending on the question asked by the customer 106, the contextual information related to the question, and/or the response provided by the knowledge system 122 [context of the conversation].);and 
upon determining that the virtual assistant is incapable of answering the question, switch from designating the virtual assistant to designating a non-virtual assistant to answer the question, after which the question is answered. (¶ [0084] Thus, in order to determine whether to forward the question to the knowledge system at block 406, the knowledge management system 114 may evaluate the question and the contextual information and compare the question and contextual information with information stored in memory to determine whether the question, in view of the contextual information, is established as a question to not send to the knowledge system. In some embodiments, such escalation to a live agent may be transparent from the perspective of the customer such that the customer is not aware that he or she is communicating with a non-human prior to escalation, and is not aware of the transition to a live human.)
Bell fails to explicitly disclose but Jones teaches using a machine learning classification model to evaluate candidates of the response (Jones: ¶ [[0032] According to at least one embodiment, the present invention may evaluate the responses of customer representatives and a customer's satisfaction with the customer representative's response. A trained machine learning model (i.e., a success model) may take as input historical chat transcript data. The success model may be semi-supervised and may not include labeling of the historical chat transcript data. The success model may only require an intent and entity classifier to be trained on the historical chat transcript data...).


With respect to claim 12 Bell teaches wherein the conversation evaluator is further configured to, in response to an indication from the non-virtual assistant, take further action in the real-time conversation. (¶ [0092] At block 416, if the knowledge management system 114 decides to modify the answer, the knowledge management system 114 provides the modified answer to the customer ( e.g., by display or delivery to the customer's end-user device or computer system by way of text, audio, and/or video output), and additionally stores the modified answer [further action] in memory for subsequent analysis regarding the particular questions and answers related to particular customers, or more broadly related to particular products, services, etc.);

With respect to claim 14 Bell teaches wherein to evaluate the proposed answer further comprises: 
determine a priority, associated with the question, from a pre-defined configuration (¶ [0071] According to some embodiments customer may engage in chat communications with the knowledge management system 114 by way of a chat communication interface until it is appropriate, according to the business interests of the business 110 (for example, when the confidence level of a response [determines priority] provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent. Such escalation to a live agent may be performed transparently, such that the customer is unaware that he or she is initially and 
determine an urgency of the real-time conversation from a quality of the real-time conversation (¶ [0081] By monitoring a series of questions, the knowledge management system 114 may determine that the topic trend of the questions implies an intent or interest on the part of the customer to take an action that would be contrary to the business objectives [the urgency is higher]... Based on the series of questions, the knowledge management system 114 may determine that the customer is considering cancelling their service [higher probability of dissatisfaction]and/or switching to a competitor's service, and that, rather than answering all of the questions, the business interests of the business 110 would be better served by routing the communication to a human agent...) 

With respect to claim 15 Bell teaches wherein the urgency of the real-time conversation is higher the higher the probability of dissatisfaction with one of: 
the proposed response (¶ [0081] By monitoring a series of questions, the knowledge management system 114 may determine that the topic trend of the questions implies an intent or interest on the part of the customer to take an action that would be contrary to the business objectives [the urgency is higher]... Based on the series of questions, the knowledge management system 114 may determine that the customer is considering cancelling their service [higher probability of dissatisfaction]and/or switching to a competitor's service, and that, rather than answering all of the questions, the business interests of the business 110 would be better served by routing the communication to a human agent...), or the proposed response in the context of the last few responses from the  virtual assistant;
  
With respect to claim 16 Bell teaches the computer program product to manage a real-time conversation, the computer program product comprising: 
a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to (¶ [0102] Each of the various servers, controllers, switches, gateways, engines, and/or modules (collectively referred to as servers) in the afore-described figures may be a process or thread, running on one or more processors, in one or more computing devices 1500 (e.g., FIG. 5A, FIG. 5B), executing computer program instructions and interacting with other system components for performing the various functionalities described herein. The computer program instructions are stored in a memory which may be implemented in a computing device using a standard memory device, such as, for example, a random access memory (RAM). The computer program instructions may also be stored in other non-transitory computer readable media such as, for example, a CD-ROM, flash drive, or the like.)
receive a question and a proposed response that is generated by a virtual assistant (¶ [0005] According to embodiments of the present invention, in a system for knowledge system management, the system includes: a processor; and a memory coupled to the processor, wherein the memory has stored thereon instructions that, when executed by the processor, cause the processor to: receive a question from a customer; determine whether to not the question satisfies a first criterion for obtaining an automated response to the question);
prior to outputting the proposed response, evaluating, in real time by the application [[using a machine learning classification model and when executed by one or more processors]], the proposed response in a context of the real-time conversation to determine if the virtual assistant is incapable of answering the question (¶ [0052] The knowledge management system 114 additionally facilitates routing the communication with the electronic device 104 to a live human agent of the business 110, depending on the question asked by the customer 106, the contextual information confidence level of a response provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent);
upon determining that the virtual assistant is incapable of answering the question, switch from designating the virtual assistant to designating a non-virtual assistant to answer the question, after which the question is answered (¶ [0084] Thus, in order to determine whether to forward the question to the knowledge system at block 406, the knowledge management system 114 may  evaluate the question and the contextual information and compare the question and contextual information with information stored in memory to determine whether the question, in view of the contextual information, is established as a question to not send to the knowledge system. In some embodiments, such escalation to a live agent may be transparent from the perspective of the customer such that the customer is not aware that he or she is communicating with a non-human prior to escalation, and is not aware of the transition to a live human.);
Bell fails to explicitly disclose but Jones teaches using a machine learning classification model to evaluate candidates of the response (Jones: ¶ [[0032] According to at least one embodiment, the present invention may evaluate the responses of customer representatives and a customer's satisfaction with the customer representative's response. A trained machine learning model (i.e., a success model) may take as input historical chat transcript data. The success model may be semi-supervised and may not include labeling of the historical chat transcript data. The success model may only require an intent and entity classifier to be trained on the historical chat transcript data, as well as on chat metadata which may include a chat outcome. An intent and entity classifier may include pre-assumed tags which 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell in view of Jones to use a machine learning classification model to evaluate candidates of the response, in order to improve the effectiveness of automated customer representative tools ([0030], Jones)

With respect to claim 19 Bell  does not explicitly disclose but Jones teaches wherein the machine learning classification model comprises at least one of a neural network and a support vector machine (¶ [0060] The one or more multi-dimensional success vectors may be utilized in conjunction with one or more other machine learning models, as will be described in more detail with respect to FIGS. 3 and 4 below, to suggest helpful responses to customer representatives, and to match a customer to a customer representative based on historical chat transcript data. The one or more other machine learning models may be classification models such as Logistic Regression or Support Vector Machine (SVM), among others, which may evaluate each dimension (i.e., customer intent, business priority) associated with the customer's question.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell in view of Jones such that the machine learning classification model comprises at least one of a neural network and a support vector machine in order to improve the effectiveness of automated customer representative tools ([0030], Jones). 

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 20150347900 A1) and Jones in further view of Yun (US 11218429 B2)

With respect to claim 13 Bell  further teaches further comprising a memory (Bell: ¶ [0005] According to embodiments of the present invention, in a system for knowledge system management, the system includes: a processor; and a memory coupled to the processor, wherein the memory has stored thereon instructions that, when executed by the processor, cause the processor to: receive a question from a customer; determine whether to not the question satisfies a first criterion for obtaining an automated response to the question), in which is stored
[[the machine learning classification model]]; 
one or more user profiles generated for users of the system (Bell: ¶ [0046] The knowledge management server 102 is also coupled to a mass storage device or database 116 such as, for example, a disk drive, drive array, flash memory, magnetic tape, or other suitable mass storage device for storing information used by the knowledge management server 102. For example, the mass storage device 116 may store profile information about the customer 106 operating the electronic device 104, communication history information related to products or services provided by the business 110, and other contextual information regarding the customer 106 that may be relevant to the business 110 for engaging in effective and profitable interactions with the customer 106.); and 
one or more chat logs that record past chats between users (Bell: ¶ [0046] The knowledge management server 102 is also coupled to a mass storage device or database 116 such as, for example, a disk drive, drive array, flash memory, magnetic tape, or other suitable mass storage device for storing information used by the knowledge management server 102. For example, the mass storage device 116 may store profile information about the customer 106 operating the electronic device 104, communication history information related to products or services provided by the business 110, and 
[[a plurality of virtual assistants including the virtual assistant]]. 
Bell does not explicitly disclose, but Jones further teaches the machine learning classification model (Jones: ¶ [[0032] According to at least one embodiment, the present invention may evaluate the responses of customer representatives and a customer's satisfaction with the customer representative's response. A trained machine learning model (i.e., a success model) may take as input historical chat transcript data. The success model may be semi-supervised and may not include labeling of the historical chat transcript data. The success model may only require an intent and entity classifier to be trained on the historical chat transcript data, as well as on chat metadata which may include a chat outcome. An intent and entity classifier may include pre-assumed tags which may be leveraged in the overall algorithm. Using the evaluated satisfaction of a customer based on a follow up question of a customer, tags for the customer's follow up question may be created automatically. In certain instances, the intent and entity classifier may need to be retrained in order to recalculate a success vector.).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell in view of Jones to use a machine learning classification model to evaluate candidates of the response, in order to improve the effectiveness of automated customer representative tools ([0030], Jones)
 Bell, Jones do not explicitly disclose but Yun teaches a plurality of virtual assistants including the virtual assistant (¶ Yun Claim 11. A controlling method of an electronic device for determining a virtual assistant model among a plurality of virtual assistant models, the method comprising: obtaining information regarding a command input by a user; processing the obtained information regarding the command and obtaining text information corresponding to the obtained information, and displaying the text information on a chat screen for chatting with a first virtual assistant model; determining that the model including a neural network model trained to determine a virtual assistant model; transmitting the text information).)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell, Jones in view of Burton to use a plurality of virtual assistants including the virtual assistant, so that a chatbot can provide a response message to a user's voice by using not only text information corresponding to a simple user's voice but also chat history information (Col 8 ll 8-11, Yun).

With respect to claim 21 Bell further teaches wherein the proposed response is preempted from being output (¶ Bell [0090] In some embodiments, the business 110 operating the knowledge management system 114 may not want to provide the answer [preempted] received by the knowledge system 122 to the customer if the confidence level of the of the knowledge system regarding the accuracy of the answer falls below a pre-defined threshold), wherein the switching is performed in absence of any request to switch, wherein the switching is performed without any notification that a switch has occurred (¶ Bell: [0084] In some embodiments, such escalation to a live agent may be transparent from the perspective of the customer such that the customer is not aware that he or she is communicating with a non-human prior to escalation, and is not aware of the transition to a live human.), [[wherein the virtual assistant is of a plurality of virtual assistants trained using machine learning]].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell, Jones in view of Burton so that the virtual assistant is of a plurality of virtual assistants trained using machine learning, so that a chatbot can provide a response message to a user's voice by using not only text information corresponding to a simple user's voice but also chat history information (Col 8 ll 8-11, Yun)


Claims 2, 3, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 20150347900 A1) and Jones   in further view of Lillard (US 9848082 B1)
Lillard was applied in the previous Office Action.

[non-virtual assistant] in preparing a response is presented or made readily available to the agent, thus reducing the time that the agent requires to investigate or retrieve such information. The agent may be able to accept the recommended response with minimal [modified response] or no editing [original proposed answer]. The agent may simply response and then send [outputting] the response. In many instances, the customer's enquiry may be relatively simple, such that the response could be answered quickly via text response);
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell, Jones in view of Lillard wherein the application is configured to output a modified response from the non-virtual assistant, in order to in order to assist an agent’s response using speech analytics system to analyze the enquiry ([Col 8 ll 59-63], Lillard);

 With respect to claim 3 Bell and Jones do not explicitly disclose but Lillard teaches wherein the application is configured to output the proposed response upon approval by the non-virtual assistant. (¶ [Col 8 ll 59- Col 9 ll 12] In many instances, sufficient information about the caller's enquiry can be derived so that it is likely that one of the several responses provided to the agent may be largely adequate in dealing with the caller's enquiry. If not [further review is required], information relevant for the agent [non-virtual assistant] in preparing a response is presented or made readily available to the agent, thus reducing the time that the agent requires to investigate or retrieve such information. The agent may be able to accept [indication from the non-virtual assistant] the recommended response with minimal [modified answer] or no editing [original proposed answer]. The agent may simply  [outputting] the response. In many instances, the customer's enquiry may be relatively simple, such that the response could be answered quickly via text response);
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell in view of Lillard when the indication from the HA is to send the original proposed answer, and further comprising: outputting the proposed answer to the user, in order to assist an agent’s response using speech analytics system to analyze the enquiry ([Col 8 ll 59-63], Lillard);

  With respect to claim 17 Bell does not explicitly disclose but Lilliard output a modified response from the non-virtual assistant (¶ [Col 8 ll 59- Col9 ll 12] In many instances, sufficient information about the caller's enquiry can be derived so that it is likely that one of the several responses provided to the agent may be largely adequate in dealing with the caller's enquiry. If not [further review is required], information relevant for the agent [HA] in preparing a response is presented or made readily available to the agent, thus reducing the time that the agent requires to investigate or retrieve such information. The agent may be able to accept [indication from the HA] the recommended response with minimal [modified answer] or no editing [original proposed answer]. The agent may simply response and then send [outputting] the response. In many instances, the customer's enquiry may be relatively simple, such that the response could be answered quickly via text response);
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell in view of Lillard when the indication from the HA is to send the original proposed answer, and further comprising: outputting the proposed answer to the user, in order to assist an agent’s response using speech analytics system to analyze the enquiry ([Col 8 ll 59-63], Lillard);

 With respect to claim 18 Bell further teaches wherein the context of the real-time conversation includes one or more of a priority of associated with the question, an urgency of the real-time real-time conversation (¶ [0071] According to some embodiments customer may engage in chat communications with the knowledge management system 114 by way of a chat communication interface until it is appropriate, according to the business interests of the business 110 (for example, when the confidence level of a response provided by the knowledge system 122 is low, or the business wishes to influence the behaviors of the customer), to escalate the chat communication to a live agent. Such escalation to a live agent may be performed transparently, such that the customer is unaware that he or she is initially communicating with the knowledge management system 114 prior to the escalation to the live agent and is unaware of the transition to the live agent);


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Jones in further view of Chen (US 20210117213 A1).
Chen was applied in the previous Office Action.

With respect to claim 7 Bell, Jones do not explicitly disclose, but Chen teaches further comprising outputting a message that additional time is required to provide an answer (¶ [0070] Perhaps the agent [the agent here is the automated agent] has not even started looking into the issue, or the agent has started looking into the issue, but cannot find a satisfactory resolution to the issue. In response to such determination, automated service agent 114 may create a ticket for the issue to be addressed by a human (step 358) and post a status on group communication channel 202 that a ticket has been created for the issue to be addressed by a human (step 360) [since the human has been assigned, it indicates additional time is required]).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell, Jones in view of Chen to send the proposed answer to the HA for review 

With respect to claim 20 Bell, Jones do not disclose but Chen teaches wherein the computer-readable program code is further executable to output a message that additional time is required to provide an answer [the agent here is the automated agent] has not even started looking into the issue, or the agent has started looking into the issue, but cannot find a satisfactory resolution to the issue. In response to such determination, automated service agent 114 may create a ticket for the issue to be addressed by a human (step 358) and post a status on group communication channel 202 that a ticket has been created for the issue to be addressed by a human (step 360) [since the human has been assigned, it indicates additional time is required]. Following step 360, automated service agent 114 may return to previously described step 302 in which automated service agent 114 monitors one or more threads of a group communication channel).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell, Jones in view of Chen to send the proposed answer to the HA for review further comprises to send a message to the user that additional time is required to provide an answer to the user., in order to provide more relevant and timely answers to users, and further to reduce the workload of human agents ([0002], Chen).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Jones in further view of Caldwell (US 10972606 B1).
Caldwell was applied in the previous Office Action.

wherein the application is configured to provide the non-virtual assistant with a time limit in which to respond. (¶ Col 4 ll 31-45 In one embodiment, the testing engine 106 determines if the agent 102 responds to the simulated user request within a predetermined time threshold. For example, the testing engine 106 may determine if the agent 102 answers the routed communication, with the simulated user request, within a time period such as thirty seconds. (Other time periods may be used for the predetermined time threshold.) If the agent 102 does not answer the routed communication within the predetermined time threshold, the testing engine 106 may assess that the agent 102 has indicated online availability for answering communications, but is not present at his or her agent computing device 103. As a result, the testing engine 106 may determine that the agent account associated with the agent 102 should be temporarily locked out.);
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell, Jones in view of Caldwell to send the proposed answer to an HA for review further comprises providing the HA a time limit in which to respond., in order to help improve future communications for the agent 102 (Col 4 ll 57-66, Caldwell).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Jones, Caldwell, in further view of Odinak (US 20170339274 A1).
Ordinak was applied in the previous Office Action.

 With respect to claim 9 Bell, Jones, Caldwell do not explicitly disclose but Odinak teaches wherein the application is configured to output the proposed response upon determining that the non-virtual assistant has not responded within the time limit (¶ [0009] Call center agents are often involved in multiple interaction sessions at a time in an attempt to increase customer satisfaction by reducing a list of relevant responses can be generated and one of the responses can be automatically selected and provided after a predetermined time has passed without a response from the agent.)	
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bell, Jones and Caldwell such that if the HA does not respond within the time limit, further comprising outputting the original answer to the user, in order to provide automatic response to customers to prevent dissatisfaction ([0023], Odinak).

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Trim (US 20210151056 A1) teaches” ([0099] Factor F.sub.7 can be trends factor in dependence on data of a current IVR session and historical sessions. According to factor F.sub.7, VM 120 can assign topic strength scoring values using output data from one or more predictive model, where the one or more predictive model has been trained using training data sets that comprises data from past IVR sessions mediated by system 1000. Referring to FIG. 7A, predictive model 7002 is a predictive model for predicting topics observable at a next time T.sub.N+1 based on a current state and topic observed within a current IVR session. Training data for training predictive model 7002 can include a plurality of iteratively applied training datasets. A training dataset for training predictive model 7002 can include a state and topic associated to time T.sub.N and topic associated to a next time period 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.N.P./Examiner, Art Unit 2657        

/HUYEN X VO/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        5